 1
                                                                         FILED
 2
                                                                            MAR 2 4 2020
 3
                                                                   CLERK:t,-- ,,:--in_ l ,,OURT
 4                                                              SOUTHEW; __, '>-< C: 1 O• ;:_- :.. 1FORNIA
                                                                BY               <(t:::            JFPUTY
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10
           UNITED STATES OF AMERICA,                    Case No.: 20MJ8408-RBM
11
12                                 Plaintiff,
               V.                                       FINDINGS OF FACT AND
13                                                      ORDER OF DETENTION
1411 JACQUELINE ANDRADE,

-15   11                          Defendant.
 16   II




17            In accordance with Title 18 U.S.C. § 3142(f) of the Bail Reform Act of 1984 (18
18 U.S.C. § 3141, et seq.), a detention hearing was held on February 5, 2020, to determine
19 whether Defendant, JACQUELINE ANDRADE, should be held in custody pending trial on
20 II the grounds that she is a flight risk. Assistant United States Attorney Rosario Gonzalez
21 II appeared on behalf of the United States. Attorney James Johnson of Federal Defenders, Inc.
22 11 appeared on behalf of the Defendant.
23            Based on the evidence proffered by the Upited States and the Defendant, the Pretrial
2411 Services Officer, and the Complaint issued against the Defendant on January 31, 2020 by
25 II this Court, the Court concludes that the following facts establish by a preponderance of the
26 II evidence that no condition or combination of conditions required will reasonably assure the
2711 appearance of the Defendant.
28



                                                    1
 1                                                  I
 2                                        FINDINGS OF FACT
 3           A. Nature and Circumstances of the Offense Charged (18 U.S.C. §3142(g)(l)):
 4              1. The Defendant is charged in Criminal Complaint No. 20MJ8408 with the
 511 possession with intent to distribute of 39.68 kilograms (84.479 pounds) of a mixture and
 611 substance containing a detectable amount of methamphetamine, in violation of Title 21,
 711 U.S.C., § 841. Therefore, probable cause exists to believe the Defendant committed the
 8 11 charged offense.
 911            2. The charged offense is an offenses for which a maximum term of imprisonment
10 II of 10 years or more is prescribed in the Controlled Substances Act (21 U.S.C.§ 801, et seq.).
1111 Therefore, there arises a presumption that no condition or combination of conditions will
12 llreasonably assure the appearance of the Defendant as required. See, 18 U.S.C. § 3142(e).
13 II           3. The offense carries a minimum mandatory sentence of 10 years and a maximum
1411 sentence oflife. See, 21 U.S.C. § 960(b)(l)(H). According to the United States Sentencing
1511 Guidelines, the Base Offense level is 36.          See, USSG § 2Dl.l(c)(3).    Assuming the
16 II Defendant's criminal history score places her in Criminal History Category I, see, USSG §
17 II 4Al .1, the sentencing range for the Defendant is 188-235 months in prison.
18 II        B. Weight of the Evidence Against the Defendant (18 U.S.C. §3142(g)(2)):
19              1.    On January 30, 2020, Jacqueline ANDRADE (ANDRADE), a United States
20 II Citizen, presented for inspection at the fully functional United States Border Patrol
2111 Highway 86 Checkpoint in Westmorland, California. ANDRADE was the driver of a black
22 112004 Nissan Altima (Nissan) bearing California license plates.
23   II         2.    During primary inspection, a Border Patrol Agent (BPA) noticed ANDRADE
2411 appeared nervous and was unable to keep eye contact during the conversation. The BPA
25 II opted to refer ANDRADE to the vehicle secondary area for a thorough inspection.
26 11           3.    In the secondary inspection area, BPA Agents scanned the Nissan utilizing a
27 II Human/Narcotics Detector Dog which alerted to the back end of the vehicle. A thorough
28   II search of the Nissan resulted in the discovery of 70 packages concealed throughout the
          Nissan. BPA Agents field-tested the white crystal-like substance from the packages and
 1 II determined it tested positive for the properties for methamphetamine. The combined weight
 2 II of the packages was 39.68 kilograms (84.479 pounds) ofmethamphetamine.
 3   II   C. History and Characteristics of the Defendant (18 U.S.C. § 3142(0)(3)):
 4   II       1. Defendant was the driver and registered owner of the vehicle in which the
 5               narcotics were discovered. Therefore, the weight of the evidence is strong against
 6               Defendant.
 7            2. Defendant resides in Mexicali, Mexico and has been living there for the past six
 8               months.
 9            3. Defendant's boyfriend is undocumented and lives with Defendant in Mexico.
10            4. Pretrial Services was unable to verify Defendant's ties to the community.
11            5. Defendant is unemployed.
12            6. - Defendant has a possible substance abuse issue given the nature of her prior
13               arrest.
14        D. Nature and Seriousness of Danger Posed by Release (18 U.S.C. § 3142(g)(4):
15             The government proffered no evidence to suggest that release of the Defendant
16 II would pose a danger to any person or the community. However, Defendant has two prior
17 11 arrests from 2015 and 2019. In addition, the 2015 arrest is for possession of controlled
18 II substance paraphernalia and use or being under the influence of a controlled substance.
19                                                  II
20                                  REASONS FOR DETENTION
21            A. There is probable cause to believe that Defendant committed the offense charged
22   II in Criminal Complaint Number 20MJ8408, to wit: the possession with intent to distribute
23   II of 39.68 kilograms (84.479 pounds) ofmethamphetamine, in violation of Title 21, U.S.C.,
2411 § 841.
25          B. Defendant faces a substantial period of time in custody if convicted of the offense
26 II charged in the Complaint. Therefore, she has a strong motive to flee.
27          C. Defendant has substantial ties to Mexico.
28
 1         D. Defendant has not rebutted the presumption, based upon the Court's findings, that
 2 II no condition or combination of conditions will reasonably assure the appearance of the
 3 II Defendant at future court proceedings.

 4                                                 III
 5                                              ORDER
 6          IT IS HEREBY ORDERED that Defendant be detained pending trial in this matter.
 7          IT IS FURTHER ORDERED that Defendant be committed to the custody of the
 8 11 Attorney General or his designated representative for confinement in a corrections facility
 9 II separate, to the extent practicable, from persons awaiting or serving sentences or being held
1O 11 in custody pending appeal. The Defendant shall be afforded reasonable opportunity for
1111 private consultation with counsel.
12          While in custody, upon order of a court of the United States or upon the request of an
13 II attorney for the United States, the person in charge of the correctional facility shall deliver
1411 Defendant to the United States Marshal for the purpose of an appearance in connection with
15 II a court proceeding or any other appearance stipulated to by defense and government
16 II counsel.
17          THIS ORDER IS ENTERED WITHOUT PREJUDICE.



                                                     ~
18          IT IS so ORDEREQ:_ A'""\_/\
            DATED: 3,/;2,L/,/ ~
19                        ~




20                                                  U.S. MAGISTRATE JUDGE

21.... Prepare db y:
22
23 II ROBERT S. BREWER, JR
       United States Attorney
241h
2~T--
                 b
26 II ROSARIO GONZALEZ
      Assistant U.S. Attorney
27
28 cc:      James Johnson
            Counsel for Defendant
